DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “219A” has been used to designate both top left and top right diodes in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 6/11/21, with respect to the rejections of claims 1 and 11 under 35 U.S.C. 102(a)(1) and with respect to the rejection of claim 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welch et al. (U.S. PG Pub. # 2016/0211921 Al) whereby the claimed diodes are identified as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (U.S. PG Pub. # 2016/0211921 A1).
	In Re claims 1 and 11, ‘921 teaches a method for communication, the method comprising: 
in an optical modulator (fig. 2) on a chip (par. 0015), the optical modulator comprising a plurality of diodes (219A-219D) arranged along a waveguide (200), wherein each diode is driven by two or more drivers (215A-215H): 
receiving an optical signal in the waveguide (par. 0043); 
applying a first and second modulating electrical signal to a first diode (219A) of the plurality of diodes using a first driver (215A); and 

wherein the first diode and the second diode are disposed on a same branch (top 211) of the waveguide, wherein a maximum voltage range applied to the first diode is different than a maximum voltage range applied to the second diode (par. 0039 as the magnitude of the voltage range in each domain is different than that in other domains), and wherein the first modulating electrical signal is different from the second modulating electrical signal (par. 0039 – 0040, 0043).

In Re claims 5 and 15, ’921 teaches comprising modulating a CW optical signal (par. 0043) received via the waveguide using the first modulating electrical signal and the second modulating electrical signal (par. 0042 – 0044).

In Re claims 6 and 16, ‘921 teaches comprising supplying voltage to the first driver and the second driver using four voltage rails (one from 209 to each 215 and labels Vdd to 215A and labels vd to 215B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4, 8 – 10, 12 – 14, 18 – 20 is rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (U.S. PG Pub. # 2016/0211921 A1).

In Re claims 2 and 12, ‘921 teaches the method of claim 1 and that the magnitude of voltage range is different in each voltage range (par. 0039), but is expressly silent to wherein the second modulating electrical signal has a larger voltage swing than the first modulating electrical signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second modulating electrical signal to have a larger voltage swing than the first modulating electrical signal depending upon the desired modulation application of the optical signal as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp as applicant has not given criticality to the claimed configuration.

In Re claims 3 and 13, ‘921 teaches the method of claim 2 but is silent to the claimed voltage swings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first signal swing 0.85 volts and the 

In Re claims 4, 8 – 10, 14, 18 and 19, ‘921 teaches the method of claim 1, and a same voltage swing for respective first and second modulation signals and third and fourth modulation signals (par. 0039), but is silent to wherein the first modulating electrical signal and the second modulating electrical signal have different frequencies; the first modulating electrical signal and the second modulating electrical signal are in a higher frequency range than the third modulating electrical signal and the fourth modulating electrical signal.
Par. 0031 of ‘921 teaches multiplexing data onto a carrier wavelength with different wavelengths in optoelectronic circuits and that optoelectronic devices comprise Mach-Zehnder interferometer modulators (par. 0035) and that fig. 2 as cited above is a Mach-Zehnder modulator (par. 0039). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of multiplexing data of differing wavelengths onto a carrier wavelength, which par. 0031 teaches, into the embodiment of any of figs. 2 – 5, in which the third and fourth drivers will have a different driving frequency (wavelength) that than of the first and second drivers, wherein the identity of the first pair and second pair are arbitrary, thus can be switched to meet the higher range limitation as wavelengths must differ to eliminate interference, thus one will be higher than the other, thereby allowing for a more robust 

In Re claim 20, ‘921 teaches a system for communication, the system comprising: an optical modulator on a chip (par. 0015), the optical modulator comprising a plurality of diodes (219A – 219D) arranged along a waveguide (200), wherein each diode is driven by two or more drivers (215A – 215H ), the optical modulator being operable to: receive an optical signal in the waveguide (par. 0043); apply a first modulating electrical signal at a first frequency to a first diode (219A) of the plurality of diodes using a first driver (215A); 27ATTORNEY DOCKET NO. 62874US02 apply a second modulating electrical signal at the first frequency to the first diode of the plurality of diodes using a second driver (215B); apply a third modulating electrical signal to a second diode (219C, 219A in fig. 2) of the plurality of diodes using a third driver (215F in fig. 2); and apply a fourth modulating electrical signal to the second diode of the plurality of diodes using a fourth driver (215E), wherein the first diode and the second diode are disposed on a same branch of the waveguide (upper waveguide), wherein a maximum voltage range applied to the first diode is different than a maximum voltage range applied to the second diode, wherein the first modulating electrical signal and the second modulating electrical signal have a smaller voltage swing than the third modulating electrical signal and the fourth modulating electrical signal (par. 0039 teaches differing voltage swings (ranges) among domains).
	
The embodiment of figs. 2 – 5 are expressly silent to applying the third modulating electrical signal at a second frequency to the second diode of the plurality of diodes using the 

	Par. 0031 of ‘921 teaches multiplexing data onto a carrier wavelength with different wavelengths in optoelectronic circuits and that optoelectronic devices comprise Mach-Zehnder interferometer modulators (par. 0035) and that fig. 2 as cited above is a Mach-Zehnder modulator (par. 0039). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of multiplexing data of differing wavelengths onto a carrier wavelength, which par. 0031 teaches, into the embodiment of any of figs. 2 – 5, in which the third and fourth drivers will have a different driving frequency (wavelength) that than of the first and second drivers, so as to allow for a more robust optoelectronic mass communication device to be incorporated into the integrated circuit of figs. 1A – 1C. Thus making a more versatile circuit.

Furthermore, as stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claim 20 contains a functional limitation (the first frequency higher than the second frequency and the first modulating electrical signal and the second modulating electrical signal have a smaller voltage swing than the third modulating electrical signal and the fourth modulating electrical signal).  Since the disclosed apparatus of ‘921 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘921 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/            Primary Examiner, Art Unit 2874